Citation Nr: 1145115	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  03-34 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome (CFS). 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active service from January 1988 to August 1988. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In March 2009, the Board issued a decision denying the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In April 2010, the Court granted a joint motion of the parties, vacated the Board's decision, and remanded the case to the Board for action consistent with the Joint Motion.

In September 2010, the Board again denied the Veteran's appeal.  The Veteran appealed this decision to the Court.  In June 2011, the Court granted a joint motion of the parties, vacated the Board's decision, and remanded the case to the Board for action consistent with the joint motion.

The Board again notes that the Veteran submitted a letter to the Board in March 2009 that appears to raise a claim of entitlement to service connection for multiple chemical sensitivity syndrome.  The record before the Board does not show that the issue has been adjudicated by the RO and the Board accordingly does not have jurisdiction over it.  Therefore, it is referred to the RO for appropriate action. 


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided. 

In the joint motion the parties agreed that the report of the VA examination relied upon by the Board in its September 2010 denial is inadequate for adjudication purposes.  While the VA examiner opined that the Veteran does not have CFS (but rather chronic fatigue symptoms), the July 2003 VA examination report (and March 2004 addendum) failed to address all the criteria listed in the regulatory definition of CFS.  
For VA purposes, the diagnosis CFS requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests of all other clinical conditions that may produce similar symptoms; and, (3) six or more of the following (i) acute onset of the condition, (ii) low-grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes,(v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or more after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  See 38 C.F.R. § 4.88a (2011). 

In the case at hand, the parties agreed that the VA examiner failed to address the presence of neuropsychological symptoms and there was no indication that he performed any neuropsychological testing.  Moreover, he acknowledged the Veteran's history of complaints of depression, but failed to explain why this did not qualify as a neuropsychological symptom.  Therefore, on remand, the Veteran should be scheduled for an additional VA examination. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should undertake appropriate development to obtain any pertinent evidence identified, but not provided by the Veteran.  If it is unable to obtain any such evidence, it should so inform the Veteran and her attorney and request them to submit the outstanding evidence. 

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's complaints of fatigue.  The claims files must be made available to and reviewed by the examiner.  All indicated studies should be performed. 

The examiner should ascertain the Veteran's work history, including the number of jobs worked simultaneously and the hours worked per week. 

In addressing the questions below, the examiner should refer to the following regulatory requirements for a diagnosis of chronic fatigue syndrome: 

For VA purposes, the diagnosis of chronic fatigue syndrome requires: 

(1) new onset of debilitating fatigue severe enough to reduce the daily activity to less than 50 percent of the usual level for at least six months; and 

(2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and 

(3) six or more of the following (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, which are separate and distinct from the symptoms of his service-connected fibromyalgia, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid stage), (viii) migratory joint pains, (ix) neuropsychological symptoms, (x) sleep disturbance.  38 C.F.R. § 4.88a (2011). 

Based upon a review of the evidence of record, the clinical examination, and any laboratory tests accomplished, the examiner should state for the record whether there is a 50 percent or better probability that the Veteran has current or recent chronic fatigue syndrome (under the criteria listed above) related to her military service.  The examiner should specifically address the presence or absence of any neuropsychological symptoms, to include whether the Veteran's complaints of depression (as noted above) qualify as a neuropsychological symptom.

It is imperative that the physician address the presence or absence of the objective manifestations of chronic fatigue syndrome as set forth in the regulation cited above.  All opinions should be supported by reference to the pertinent evidence of record and the clinical evaluation.  

The rationale for all opinions expressed must be provided. 

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims files if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on her claim. 

4.  The RO should undertake any other development it determines to be warranted. 

5.  Then, the RO should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and her attorney, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted. 

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


